Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed April 23, 2021 is acknowledged.  Claims 2-10 are cancelled. Claim 1 is amended. Claims 11-14 are newly added. Claims 1 and new claims 11-14 are pending in this application. Claims 1 and 11-14 are under examination in this office action.
4.	Applicant’s arguments filed on April 23, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 4-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claims are canceled.
The rejection of claim 4-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.
The rejection of claims 1 and 4-10 under 35 U.S.C. 103 as being unpatentable over Scarano et al. (Analytic Chimica Acta, 2016; 940:21-37) in view of Martin et al. (Neurochem., Intl. 2011; 58:458-471) and Yuzwa et al. (Amino Acids, 2011; 40:857-868), and evidentiary references:Kang et al. (Clin Chem 2013; 59:903-916), Olsson et al. (Clin. Chem. 2005; 51:336-345), Lien et al. (Analytica Chimica Acta, 2015; 892:69-76) and Esteves-Villanueva et al. (Analytical Biochem. 2016; 495:55-62) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 4-10. 

Claim Rejections/Objections Maintained
In view of the amendment filed on April 23, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


On p. 7 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims because independent claim 1 recites “wherein the second post-translational modification of target proteins, which is O-glycosylated tau protein, negatively regulates the first post-translational modification of target proteins, which is phosphorylated tau protein” and the reference value is a reference optical value. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are indefinite because: 
i. Independent claim 1 or 11 recites “combining a first post-translational modification of target proteins with a first post-translational modification antibody ……….. combining a second post-translational modification of target proteins with a second ……., wherein the second post-translational modification of target proteins, which is O-glycosylated tau protein…. wherein the first post-translational modification of target proteins is phosphorylated tau protein”. It is unclear whether the limitation “wherein the first post-translational modification of target proteins is phosphorylated tau protein” means that “the first post-translation medication is phosphorylation and the target protein is tau and thus the first post-translation modification is an anti-
iii. It is unclear what reference optical value is used and whether the reference optical value for  the first difference and the second difference is the same reference optical value in view of different post-translational modifications, phosphorylated tau and O-glycosylated tau, which are detected by different antibodies.
iii. The rest of the claims are indefinite as depending from an indefinite claim 1. 
Accordingly, the rejection of claims 1 and 11-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1 and 11-14 as amended encompass using a genus of 1st post-translational modification antibody against phosphorylated tau protein, a genus of 1st post-translation modification medium, a genus of 2nd post-translational modification antibody against O-glycosylated tau protein, a genus of 2nd post-translational modification medium, a genus of physical characteristics, a genus of chemical characteristics, a genus of ratio of a 1st difference to a 2nd difference, a genus of reference value for determining whether the first-post translational modification or the second post-translational modification is increased or decreased based on the ratio of the 1st difference to the 2nd  difference.

On p. 6 of the response, Applicant argues that the rejection has been overcome because independent claim 1 has been amended to include phosphorylated tau protein for the first post-translational modification and O-glycosylated tau protein for the second post-translational modification. 

i. Applicant has not disclosed sufficient species for the broad genus of 1st post-translational modification antibody against phosphorylated tau protein, 1st post-translation modification medium, 2nd post-translational modification antibody against O-glycosylated tau protein, 2nd post-translational modification medium, a genus of reference optical value for determining whether the first-post translational modification or the second post-translational modification is increased or decreased based on the ratio of the 1st difference to the 2nd  difference, a genus of ratio of a 1st difference to a 2nd difference.
ii. As previously made of record, the specification only describes monitoring hyperphosphorylation and O-glycosylation in a tau protein using a tosylate-treated magnetic bead bound to a tau protein binding antibody (anti-Tau (Phosphor S262) antibody, ab64193) mixed with Tau protein and treated with or without Thiamet G (an O-glycosylation drug), a  microbead bound to tau protein mixed with an antibody capable of binding O-glycosylated protein (O-GlcNAc (CTD110.6) Mouse mAB, #9875)) and a microbead bound to tau protein mixed with an antibody capable of binding phosphorylated tau protein (Thermo Fisher, Phospho-Tau (Ser202, Thr205) Antibody (AT8), MN1020)) and the samples were treated with 100 uM Thiamet G and measured for impedance using a biosensor array (10x10 or 20x20) with an electrode interval of 0.7 
iii. The specification has provided no structures or sequences sufficiently detailed to show that he/she was in possession of using the claimed genus of 1st post-translational modification antibody against phosphorylated tau protein and the claimed genus of 2nd post-translational modification antibody against O-glycosylated tau protein in the claimed invention as a whole. There was also no known or disclosed correlation between the required function (binding to phosphorylated tau protein or O-glycosylated tau protein) and any particular structure or sequence for the claimed genus of the 1st post-translational modification antibody against phosphorylated tau protein and the claimed genus of 2nd post-translational modification antibody against O-glycosylated tau protein.  The specification provides no detailed structures or sequences or correlation between the claimed genus of the 1st post-translational modification antibody against st post-translational modification antibody against O-glycosylated tau protein and O-GlcNAc (CTD110.6) Mouse mAB, #9875)) or a site-specific O-GlcNAc tau antibody disclosed by Yuzwa (see p. 857, abstract; p. 862,figure 1, p.861-865, results). The specification does not describe any relevant identifying characteristics for such antibodies specific phosphorylated tau or O-glycosylated tau, or even a single variable region for the claimed antibodies. The instant specification fails to support its contention that generating the 1st post-translational modification antibody against phosphorylated tau protein and the 2nd post-translational modification antibody against O-glycosylated tau protein with the claimed properties would be straightforward for a person of ordinary skill in the art given the state of antibody technology because O-glycosylation sites within Tau protein are specific and controls phosphorylation state of tau in view of Smet-Nocca et al. (Mol. BioSyst. 2011; 7:1420-1429), Liu et al. (PNAS 2004; 101:10804-10809) and Yuzwa et al. (Amino Acids, 2011; 40:857-868). See AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014).
Unlike the antibody example cited in the PTO guidelines, therefore, simple possession of the known phosphorylated tau protein or O-glycosylated tau protein did not place Applicant in possession of using the claimed antibodies against phosphorylated tau protein or O-glycosylated tau protein in the claimed method. What it does demand is that one of skill in the art can “visualize or recognize” the claimed antibodies based on the specification’s disclosure. Eli Lilly, 119 F.3d at 1568. In other words, the specification must demonstrate constructive possession, and the instant Ariad, 598 F.3d at 1352. Thus, the actual inventive work of producing antibodies against phosphorylated tau protein or O-glycosylated tau protein was left for subsequent inventors to complete. The scope of the Applicant’s right to exclude cannot “overreach the scope of its contribution to the field of art as described in the instant specification.” Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). 
The specification’s general reference to the 1st post-translational modification antibody against phosphorylated tau protein and the 2nd post-translational modification antibody against O-glycosylated tau protein does not clearly suggest any particular sequences that can be used in order to result in the claimed antibodies or the claimed features. As such, he cannot possibly have possessed the claimed method using the entire genus.
	iv. The specification has provided no structures or sequences sufficiently detailed to show that he/she was in possession of using the claimed genus of 1st post-translation modification medium, 2nd post-translational modification medium, physical characteristics, chemical characteristics, ratio of a 1st difference to a 2nd difference, reference value for determining whether the first-post translational modification or the second post-translational modification is increased or decreased based on the ratio of the 1st difference to the 2nd  difference in the claimed invention as a whole. There was also no known or disclosed correlation between the required function (1st post-translation modification medium, 2nd post-translational modification medium bound to the phosphorylated tau or O-glycosylated tau protein mixed with an antibody specific for the phosphorylated tau or O-glycosylated tau protein) and any particular structure or st post-translation modification medium or 2nd post-translational modification medium. The specification provides no detailed structures or sequences or correlation between the claimed genus of 1st post-translation modification medium or 2nd post-translational modification medium and a mcirobead bound to the tau protein mixed with an antibody capable of binding O-glycosylated proteins (O-GlcNAc (CTD110.6) Mouse mAB, #9875)) and a microbead bound to tau protein mixed with an antibody capable of binding phosphorylated tau protein (Thermo Fisher, Phospho-Tau (Ser202, Thr205) Antibody (AT8), MN1020)).  
	v. The specification has provided no structures or characteristics sufficiently detailed to show that he/she was in possession of using the claimed genus of ratio of a 1st difference to a 2nd difference, and the claimed genus of reference optical value for determining whether the first-post translational modification or the second post-translational modification is increased or decreased based on the ratio of the 1st difference to the 2nd difference in the claimed invention as a whole. There was also no known or disclosed correlation between the required function (post-translational modifications on protein based on a undetermined ratio of a 1st difference to a 2nd difference and an undefined reference optical value) and any particular characteristics of the ratio of a 1st difference to a 2nd difference and an undefined reference optical value. The specification provides no detailed characteristics or correlation between the claimed genus of ratio of a 1st difference to a 2nd difference, the claimed genus of reference optical value and  the samples that were treated with 100 uM Thiamet G and measured for impedance using a biosensor array (10x10 or 20x20) with an electrode interval of 0.7 um, wherein the increased concentration of Thiamet G indicates that O-
	Taken together, the specification provides no sufficient species or functional characteristics coupled with a known or disclosed correlation between function and structure of the claimed genera. Since the common characteristics/features of other antibodies against phosphorylated tau or O-glycosylated tau protein are unknown and the common characteristics/features of other 1st/2nd post-translation modification medium, ratio of a 1st difference to a 2nd difference, reference optical value are also unknown, a skilled artisan cannot envision the functional correlations of the claimed genera with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of antibodies against phosphorylated tau or O-glycosylated tau protein are unknown and the common characteristics/features of other 1st/2nd post-translation modification medium, ratio of a 1st difference to a 2nd difference, reference optical value.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those  of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1 and 11-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 



Conclusion


6.	NO CLAIM IS ALLOWED.





7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuslich et al. (US2013/0203061) teaches a method for detecting a presence or level of one or more vesicles with a post-translation modification of a biomarker in a biological sample obtained from a subject, wherein the post post-translation modification includes phosphorylation and glycosylation, comprising: i) contacting the biological sample with one or more lectin; ii) contacting the biological sample with one or more  detection; iv) comparing the detected presence or level of the one or more vesicle to one or more reference values, wherein the reference value is an impedance of base bead combined with the target proteins but no antibody (see [0266], [0031]-[0034]; [0031]-[0041], [0199]-[0200], [0201]-[0205]; [0323], in particular).  
Scarano teaches methods of detecting Alzheimer’s disease comprising using immunoassay platforms (based on ELISA or microbead-based multianalyte profiling (xMAP) or xMAP-Luminex platform technology to detect amyloid β1–42 (Aβ1–42), total tau (t-tau), and tau phosphorylated at Thr181 (p-τ181) in CSF using antibodies against Aβ1–42, t-tau and p-τ181 (see p. 24-25), or using surface plasmon resonance (SPR, conventional and imaging) or localized SPR (LSPR) and electrochemical impedance spectroscopy by coupling immunosensing to disposable printed electrodes or amyloid beta impedimetric immunosensors (p. 25-27) to detect Aβ1–42, t-tau and p-τ181 in CSF using antibodies against Aβ1–42, t-tau and p-τ181 (see p. 24-25). The method of xMAP or xMAP-Luminex platform technology includes using surface plasmon resonance (SPR, conventional and imaging) or localized SPR (LSPR) and electrochemical impedance spectroscopy by coupling immunosensing to disposable printed electrodes to detect Aβ1–42, t-tau and p-τ181 includes the step of disposing the first post-translational modification medium including magnetic bead moved by a magnetic substance between a first and a second electrode to obtain an impedance as evidenced by Lien et al. (p. 72-75) and Esteves-Villanueva et al. (see abstract; p.56-57).
Martin teaches detection of tau proteins with different post-translational modifications including phosphorylated tau protein and O-glycosylated tau as for diagnosis of AD and that O-glycosylation of tau at S356 slows tau-aggregation and also teaches that there is a negative correlation between O-Glycosylation level and tau phosphorylation, suggesting that O-Glycosylation of tau negatively regulates tau phosphorylation (see p. 459, 2nd col., 3. Tau post-translational modifications to p. 464, 1st col.; p. 465, 2nd col., 4. Interactions between tau post-translational modifications to p. 467).
	Yuzwa et al. teach that the O-GlcNAc modification on O-glycosylated Tau can be mapped and detected using a site-specific O-GlcNAc tau antibody (see p. 857, abstract; p. 862,figure 1, p.861-865, results). Yuzwa teaches that increased O-GlcNAc levels can st col.)


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 30, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649